Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 15-20, drawn to an apparatus.
II. Claims 10-14, drawn to a method.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the claimed apparatus can be used to practice a materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claimed cable junction enclosure can be used to practice a materially different process of installing cables.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Banowski on 6/1/2021, a provisional election was made without traverse to prosecute the invention of invention I, claims 1-9 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

EXAMINER'S AMENDMENT

Claims 2, 4-5, 10-14, 17-18 and 20 (Canceled)

1.	[Amended] A cable junction enclosure, comprising: 
	a first opening receiving a hybridized cable that includes a first fiber optic cable power 
	a second opening receiving the fiber optic cable;
	a third opening receiving a second power cable;
	a first cable spool receiving the fiber optic 
receiving the power ;
	a connector panel terminating the power cable and the second power cable;
wherein the connector panel is positioned within an interior of the second cable spool; and
wherein the power cable is spooled around an exterior of the connector panel.

2.	[Canceled] 

3.	[Amended] The cable junction enclosure as recited in claim 1 [[2]], wherein the fiber optic cable further comprises multiple fiber optic cables.

4-5.	[Canceled] 

6.	[Amended] The cable junction enclosure as recited in claim [[5]] 1, wherein the connector panel is located proximal to one of the cable spools so that a cable can be spooled on the cable spool prior to being terminated in the connector panel.

7.	[Original] The cable junction enclosure as recited in claim 1, wherein the first opening is located in a first side of the cable junction enclosure and the second opening is located in a second side of the cable junction enclosure.

8.	[Original] The cable junction enclosure as recited in claim 7, wherein the third 

9.	[Original] The cable junction enclosure as recited in claim 7, wherein the third opening is located in a third side of the cable junction enclosure.

10-14.	[Cancel]

15.	[Amended] A network service rack, comprising:
	a cable junction enclosure that includes a first cable spool and a second cable spool;
	a network component; 
	means to receive an input cable that is made up of a fiber optic cable and a power cable so that the input cable is passed through a first opening into the cable junction enclosure, wherein at least a portion of thefiber optic cable is spooled around the [[a]] first cable spool and at least a portion of the power cable is spooled around the [[a]] second cable spool; and
	means to pass the fiber optic cable fiber optic cable has been spooled around the first cable spool; 
a connector panel terminating the power cable after the power cable has been spooled around the second cable spool;
means to pass a second power cable from a second network component to the connector panel terminating the second power cable on the connector panel; and
wherein the connector panel is positioned within an interior of the second cable spool;
wherein the power cable is spooled around an exterior of the connector panel. 

16.	The network service rack as recited in claim 15, wherein means to pass the power cable from the second network component to the connector panel power cable through a third opening in the cable junction enclosure.

17-18.	[Canceled] 

19.	[Amended] The network service rack as recited in claim 15 [[18]], wherein the first power cable and the second power cable further comprise cables.

20.	[Canceled] 

Allowable Subject Matter
Claims 1, 3, 6-9, 15-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art, Chang (US 2004/0007371) does not disclose a first opening receiving a hybridized cable that includes a first fiber .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STANLEY TSO/Primary Examiner, Art Unit 2847